Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel of the State Disciplinary Board. On September 14, 1998, this Court suspended Perry indefinitely pursuant to her petition for voluntary discipline brought under Bar Rule 4-104 (mental incapacity and substance abuse). See In the Matter of Perry, 269 Ga. 757 (507 SE2d 437) (1998) (imposing significant conditions for Perry’s readmission to the practice of law). Claiming that she had satisfied all the conditions imposed for her readmission, Perry properly petitioned the Review Panel which unanimously agreed and recommended that Perry be readmitted to the practice of law. As the State Bar of Georgia has asserted no objection to Perry’s request, this Court accepts Perry’s request for readmission and hereby orders that Perry’s suspension be lifted and that her ability to practice law be restored as of the date of this order.

Petition for reinstatement accepted.


All the Justices concur.

*32Decided September 8, 2003.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.